                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT

                                   9                                  NORTHERN DISTRICT OF CALIFORNIA

                                  10                                           SAN JOSE DIVISION

                                  11
                                           P. STEPHEN LAMONT,
                                  12                                                         Case No. 5:18-cv-04327-EJD
Northern District of California




                                                         Plaintiff,
 United States District Court




                                  13                                                         ORDER DENYING PLAINTIFF’S
                                                   v.                                        MOTION FOR PRELIMINARY
                                  14                                                         INJUNCTION
                                           DAVID KRANE, et al.,
                                  15                                                         Re: Dkt. Nos. 82, 83
                                                         Defendants.
                                  16

                                  17            Plaintiff Stephen Lamont, pro se, seeks a preliminary injunction prohibiting Defendant

                                  18   Google Ventures, and non-party Alphabet Inc., and Google LLC1 (collectively “Google”) from

                                  19   violating 18 U.S.C. § 1836 — the Defend Trade Secrets Act of 2016. Dkt. Nos. 82, 83.

                                  20            This court has federal subject matter jurisdiction to hear this case under 28 U.S.C. § 1331

                                  21   (federal question) based upon the misappropriation of trade secrets claim. The court has

                                  22   considered the moving and responding papers. For the reasons below, the motion will be denied.

                                  23       I.   BACKGROUND2
                                  24            Plaintiff, Chairman and Chief Executive Officer of iviewit Holdings, Inc., d/b/a Arumai

                                  25
                                       1
                                  26     Neither non-party: Alphabet Inc. or Google LLC have been served with this motion.
                                       2
                                         The background is a summary of the allegations in the complaint (Dkt. No. 1) that are relevant to
                                  27   the motion for a preliminary injunction. Plaintiff did not file either an affidavit or declaration
                                       supporting his factual contentions in his motion as required under Civil L.R. 7-2(d).
                                  28   Case No.: 5:18-cv-04327-EJD
                                       ORDER DENYING PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
                                                                                         1
                                   1   Technologies, Inc. alleges that on October 4, 2016, Kevin Conner of Conner & Associates met

                                   2   with David Krane, head of Google Ventures, at the Rosewood Sand Hill in Menlo Park,

                                   3   California. Dkt. No. 1 ¶¶ 5, 27 (“Compl.”). Before and after the meeting, Plaintiff provided Mr.

                                   4   Conner with his business plan that included his entire patent prosecution strategy. At the meeting

                                   5   in Menlo Park, according to Plaintiff, Mr. Conner disclosed Plaintiff’s “proprietary and

                                   6   confidential information” to Mr. Krane and did so without executing a non-disclosure agreement.

                                   7   Id. ¶¶ 55, 57. Mr. Conner and Mr. Krane deny a meeting ever took place. Id. ¶ 25.

                                   8          Plaintiff alleges that after this meeting Google Inc. moved to “artificially intelligent

                                   9   solutions in its Cloud platform and that Google invested $4.5M on artificial intelligence research

                                  10   in Montreal.” Id. ¶ 21. Plaintiff infers that because Google Inc. made this move shortly after the

                                  11   Menlo Park meeting, it shows that Google used his proprietary information in this venture.

                                  12   Plaintiff alleges, as a result of this meeting, he “has been caused to suffer more than $75 million of
Northern District of California
 United States District Court




                                  13   exposure to his artificial intelligence inventions.” Id. ¶ 53. Further, Plaintiff claims he has

                                  14   suffered “more than $20 million in four innovative software product designs: Proprietary

                                  15   Streaming Video Protocol, Cloud Based Transcoding and Streaming System for Media

                                  16   Companies, OTT Platform with Social Media Layers for OEMs, and Multiscreen OTT Video

                                  17   Stack for Operators.” Id. ¶ 60.

                                  18          Plaintiff filed his initial complaint in July 2018 for misappropriation of trade secrets and

                                  19   other state law claims against Defendants Google Ventures, Catherine Straggas, Kevin Conner,

                                  20   and Conner & Associates. Compl. All Defendants subsequently filed separate motions to dismiss.

                                  21   See Dkt. Nos. 36, 50, 60. In January of 2019, Plaintiff filed a motion for preliminary injunction

                                  22   against Google Ventures and non-party Alphabet Inc. and Google LLC. Dkt. Nos. 82, 83.

                                  23          In March of 2019, the court granted Defendants Catherine Straggas’ and Kevin Conner and

                                  24   Conner & Associates’ motions to dismiss without leave to amend. Dkt. No. 100. The court also

                                  25   granted Defendant Google Venture’s motion to dismiss but with leave to amend. Id. Plaintiff

                                  26   subsequently filed an amended complaint. Dkt. No. 106. The court now responds to Plaintiff’s

                                  27   motion for preliminary injunction based on a similar set of facts as the initial complaint, which

                                  28   Case No.: 5:18-cv-04327-EJD
                                       ORDER DENYING PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
                                                                         2
                                   1   was the operative complaint at the time Plaintiff filed his preliminary injunction motion.

                                   2    II.    LEGAL STANDARD
                                   3           A preliminary injunction is an “extraordinary remedy that may only be awarded upon a

                                   4   clear showing that the plaintiff is entitled to such relief.” Winter v. Nat. Res. Def. Council, Inc.,

                                   5   555 U.S. 7, 22 (2008). To obtain a preliminary injunction, a plaintiff must show “that he is likely

                                   6   to succeed on the merits, that he is likely to suffer irreparable harm in the absence of preliminary

                                   7   relief, that the balance of equities tips in his favor, and that an injunction is in the public interest.”

                                   8   Id. at 20. The Ninth Circuit has held that courts may balance “the elements of the preliminary

                                   9   injunction test . . . so that a stronger showing of one element may offset a weaker showing of

                                  10   another.” Alliance for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1131 (9th Cir. 2011).

                                  11           Alternatively, a preliminary injunction is also appropriate if “serious questions going to the

                                  12   merits were raised and the balance of the hardships tips sharply in the plaintiff's favor.” Alliance,
Northern District of California
 United States District Court




                                  13   632 F.3d at 1135. “These formulations are not different tests but represent two points on a sliding

                                  14   scale in which the degree of irreparable harm increases as the probability of success on the merits

                                  15   decreases.” Big Country Foods, Inc. v. Board of Educ. of the Anchorage Sch. Dist., 868 F.2d

                                  16   1085, 1088 (9th Cir. 1989). But “[u]nder either formulation, the moving party must demonstrate a

                                  17   significant threat of irreparable injury, irrespective of the magnitude of the injury.” Id.

                                  18           Whether to grant or deny a preliminary injunction is a matter within the court’s discretion.

                                  19   See Miss Universe, Inc. v. Flesher, 605 F.2d 1130, 1132-33 (9th Cir. 1979). Any order of an

                                  20   injunction only binds a party who has received actual notice. Fed. R. Civ. P. 65(d)(2).

                                  21   III.    DISCUSSION
                                  22          A.     Success on the Merits
                                  23           Plaintiff has not shown that he is likely to succeed on the merits of his trade secret claim

                                  24   against Google. Plaintiff brought his initial trade secret misappropriation claim under the federal

                                  25   Defend Trade Secrets Act against four Defendants. The court has since dismissed all of Plaintiff’s

                                  26   claims. Plaintiff was granted leave to amend as to one Defendant, Google Ventures. Plaintiff’s

                                  27   motion for preliminary injunction is a near recitation of his complaint.

                                  28   Case No.: 5:18-cv-04327-EJD
                                       ORDER DENYING PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
                                                                         3
                                   1          To commence discovery and to obtain a preliminary injunction, a plaintiff must first

                                   2   identify his alleged trade secrets with “reasonable particularity.” Cal. Civ. Proc. Code § 2019.210;

                                   3   Action Learning Sys., Inc. v. Crowe, 2014 WL 12564011, at *4 (C.D. Cal. Aug. 11, 2014). Both

                                   4   laws require a plaintiff to show that it possessed a trade secret, that the defendant misappropriated

                                   5   the trade secret, and that the defendant’s conduct damaged the plaintiff. Space Data Corp. v. X,

                                   6   2017 WL 5013363, at *1 (N.D. Cal. Feb. 16, 2017) (citing 18 U.S.C. § 1839(5) and Cal. Civ.

                                   7   Code § 3426.1(b)). A “trade secret” is information that (1) derives independent economic value,

                                   8   actual or potential, from not being generally known to, or readily ascertainable by other people

                                   9   who can obtain economic value from its disclosure or use and (2) is subject to reasonable efforts to

                                  10   maintain its secrecy. 18 U.S.C. § 1839(3); Cal. Civ. Code § 3426.1(d). “Misappropriation” means

                                  11   acquisition of a trade secret through means that the party knew or should have known were

                                  12   improper, such as theft or breach of a duty to maintain secrecy. 18 U.S.C. § 1839(5); Cal. Civ.
Northern District of California
 United States District Court




                                  13   Code § 3426.1(b). A party may be liable for misappropriation if they knew or had reason to know

                                  14   that a trade secret it uses was derived from a person who acquired it through improper means. 18

                                  15   U.S.C. § 1839(5); Cal. Civ. Code § 3426.1(b).

                                  16          Here, Plaintiff neither shows possession of a trade secret nor does he describe his alleged

                                  17   trade secrets with “reasonable particularity.” Plaintiff states that his “assets ARE trade secrets as

                                  18   they are only housed on a secure page within the domain of www.arumaitechnologies.com

                                  19   accessible only to Plaintiff.” Dkt. No. 82 ¶ 10; Dkt. No. 83 ¶ 28. And that he “employs multiple

                                  20   layers of security.” Id. As previously found by the court, Plaintiff’s description of his four

                                  21   innovated software product designs including “[p]roprietary Streaming Video Protocol, Cloud

                                  22   Based Transcoding and Streaming System for Media Companies, OTT Platform with Social

                                  23   Media Layers for OEMs, and Multiscreen OTT Video Stack for Operators,” that he “owns all

                                  24   rights, title, and interest” to (Compl. ¶¶ 42, 53, 60) lacks boundaries to permit Google to ascertain

                                  25   where the secrets might lie. Pellerin v. Honeywell Int’l, Inc., 877 F. Supp. 2d 983, 988 (S.D. Cal.

                                  26   2012), citing Diodes, Inc. v. Franzen, 67 Cal. Rptr. 19, 24 (Cal. Ct. App. 1968).

                                  27          Plaintiff also fails to show that Google misappropriated his alleged trade secrets. Based on

                                  28   Case No.: 5:18-cv-04327-EJD
                                       ORDER DENYING PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
                                                                         4
                                   1   allegations in his complaint, Plaintiff states that “[n]ine of the twelve exposed patent ideas are

                                   2   built upon artificial intelligence” that had little use since its discovery in 1956. Compl. ¶ 19.

                                   3   Plaintiff alleges Mr. Conner disclosed his patent ideas to Mr. Krane at the meeting in October

                                   4   2016. Compl. ¶ 16. Plaintiff then states that in November 2016 Google Inc. started using artificial

                                   5   intelligence in its Cloud platform. Id. ¶ 21. Plaintiff’s statements are conclusory and lack

                                   6   reasonable logic. Plaintiff does not show what trade secrets he alleges were stolen, nor does he

                                   7   show that Google knew or had reason to know any trade secret was derived from improper means.

                                   8   Based on Plaintiff’s limited and conclusory facts as alleged, the court cannot describe in

                                   9   reasonable detail any act or acts Google would be restrained from doing as required under Federal

                                  10   Rule of Civil Procedure 65(d)(1)(C) to provide Plaintiff with adequate relief. In sum, Plaintiff

                                  11   cannot not show a likelihood of success on the merits.

                                  12          B.    Irreparable Harm
Northern District of California
 United States District Court




                                  13          Plaintiff has not shown irreparable harm. In seeking a preliminary injunction, a Plaintiff

                                  14   must demonstrate “that irreparable injury is likely in the absence of an injunction.” Winter, 555

                                  15   U.S. at 21. An injunction ordered on any lesser showing is “inconsistent” with the

                                  16   “characterization of injunctive relief as an extraordinary remedy.” Id. at 22. In assessing whether

                                  17   a plaintiff has demonstrated that it is likely to suffer irreparable harm in the absence of injunctive

                                  18   relief, the court is mindful that the plaintiff must make a “clear showing of irreparable harm.”

                                  19   Garcia v. Google, 786 F.3d 733, 746 (9th Cir. 2015). “Speculative injury does not constitute

                                  20   irreparable injury sufficient to warrant granting a preliminary injunction.” Caribbean Marine

                                  21   Servs. Co. v. Baldrige, 844 F.2d 668, 674 (9th Cir. 1988). Indeed, “[a] plaintiff must do more than

                                  22   merely allege imminent harm sufficient to establish standing; a plaintiff must demonstrate

                                  23   immediate threatened injury as a prerequisite to preliminary injunctive relief.” Id. “Subjective

                                  24   apprehensions and unsupported predictions of revenue loss are not sufficient to satisfy a plaintiff’s

                                  25   burden of demonstrating an immediate threat of irreparable harm.” Id. at 675-76.

                                  26          Here, Plaintiff’s first assertion of harm is that he is precluded from raising capital. Dkt.

                                  27   Nos. 82, 83 ¶ 34. Plaintiff alleges that he cannot “exchange cash for capital shares without risking

                                  28   Case No.: 5:18-cv-04327-EJD
                                       ORDER DENYING PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
                                                                         5
                                   1   himself of claims of negligence, securities violation, and stock fraud.” Id. Plaintiff does not

                                   2   explain why this is the case but states plainly that “granting a preliminary injunction would

                                   3   alleviate these possibilities.” Id. Plaintiff’s statements do not meet the standard of a clear

                                   4   showing of irreparable harm.

                                   5          Plaintiff also states that he will suffer nine types of irreparable harm if the court does not

                                   6   immediately enjoin Google. Id. ¶ 35. Plaintiff describes the nine types of harm as:
                                                     (1) no coding of a Proprietary Streaming Video Protocol; (2) no
                                   7                 coding 331 of the Cloud-Based Transcoding and Streaming System
                                                     for Media Companies; (3) 332 no coding of a Multiscreen OTT
                                   8                 Platform with Social Media Layers for OEMs; (4) 333 no coding for
                                                     a Silver Bullet OTT Video Stack for Operators; (5) no OTT 334
                                   9                 Platforms for the OTT patent ideas to defensively protect; (6) the loss
                                                     of the 335 individual as the motivating force behind the development
                                  10                 and commercialization 336 of the most popular product in the history
                                                     of consumer electronics – the DVD 337 player in Gregory B.
                                  11                 Thagard, SEVP & Co-CTO; (7) the loss of the well known 338 expert
                                                     in service provider architecture and co-inventor with late co-founder
                                  12                 of 339 Microsoft Corporation in David Colter, EVP &Co-CTO; (8)
Northern District of California
 United States District Court




                                                     the loss of the individual who controls a $1 billion dollar P&L for
                                  13                 Qualcomm Corporation in lead 341 independent Director, Shyam
                                                     Krishnamurthy; and (9) the probable demise of the 342 only leading,
                                  14                 independent, pure play company in the OTT industry today in 343
                                                     Arumai Technologies, Inc. at the hands of the cash rich non-parties
                                  15                 and party.
                                  16   Id. This list of “types of harm” is unclear. Again, it is impossible for this court to enjoin Google

                                  17   from a violation of the Defend Trade Secrets Act based on the information Plaintiff has provided.

                                  18   Furthermore, Plaintiff, while filing his initial complaint in July of 2018, has waited until January

                                  19   of 2019 to bring his preliminary injunction motion. This timing weighs against Plaintiff’s

                                  20   argument that his threatened injury is imminent warranting an injunction. In sum, Plaintiff has

                                  21   offered no proof that there is an imminent threat of use or disclosure of Plaintiff’s alleged trade

                                  22   secrets. In light of this, Plaintiff has not demonstrated irreparable harm.

                                  23          Because the court finds that Plaintiff’s explanation of potential ensuing harm is not the

                                  24   type of “immediate threatened injury” required for a preliminary injunction, it need not address the

                                  25   other Winter factors. See Leiva-Perez v. Holder, 640 F.3d 962, 965 (9th Cir. 2011) (holding that

                                  26   injunctive relief may not issue absent a “threshold showing regarding irreparable harm . . .

                                  27   regardless of the petitioner’s proof regarding the other [] factors”).

                                  28   Case No.: 5:18-cv-04327-EJD
                                       ORDER DENYING PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
                                                                         6
                                       IV.    CONCLUSION AND ORDER
                                   1
                                              The court concludes that Plaintiff has not met the requirements to enable a preliminary
                                   2
                                       injunction. Accordingly, a preliminary injunction will not issue.
                                   3
                                              IT IS SO ORDERED.
                                   4
                                       Dated: May 7, 2019
                                   5
                                                                                       ______________________________________
                                   6                                                   EDWARD J. DAVILA
                                                                                       United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28   Case No.: 5:18-cv-04327-EJD
                                       ORDER DENYING PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
                                                                         7
